Citation Nr: 1029974	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-23 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a bilateral knee disability.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Additional development is needed prior to further disposition of 
the claim.  

Information received from the National Personnel Records Center 
suggests that the Veteran's service medical records are presumed 
to have been destroyed in a fire in 1973.  When a Veteran's 
records have been destroyed, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).

In a letter dated in January 2007, the RO advised the Veteran of 
the unavailability of his service medical records.  He was asked 
to submit any copies of military service medical records that he 
might have.  The Veteran has reported that after injuring both 
legs while making a parachute jump during service, he was treated 
at Fukuoka General Hospital in Japan for eight weeks.  It is not 
clear whether additional service medical records may be 
outstanding.  The Veteran should be asked to specify the date of 
his in-service injury and the dates he was hospitalized in Japan.  
Then, an attempt to obtain those records should be made.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Additionally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  

The Veteran contends that he injured both his legs while making a 
parachute jump during his period of service.  Service personnel 
records confirm that the Veteran received a Parachutist Badge.  
The Veteran also alleges that he has been on pain medication for 
leg pain since 1956 and that he has suffered from constant pain 
since his in-service injury.  

A January 2007 lay statement from the Veteran's friend indicates 
that the Veteran had been in good shape when he entered service 
in January 1955 but that when he returned home from service in 
December 1957, he had problems in his back and both legs.  

As it remains unclear to the Board whether the Veteran's 
bilateral knee disability is related to his reported in-service 
parachuting injury to the knees, it is necessary to have a 
medical opinion discussing the relationship between his bilateral 
knee disability and service based upon a thorough review of the 
record, comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider lay 
statements regarding in-service occurrence of an injury.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate 
where the examiner did not comment on Veteran's report of in-
service injury and relied on lack of evidence in service medical 
records to provide negative opinion).  Therefore, the Board finds 
that an examination and opinion addressing the etiology of the 
Veteran's disorder is necessary in order to fairly decide the 
merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

his appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Request that the Veteran specify the 
date of his in-service parachute injury 
and the dates he was treated at Fukuoka 
General Hospital in Japan.  After 
obtaining that information, request that 
the National Personnel Records Center 
furnish all available service medical 
records for the Veteran's service in the 
United States Air Force, for the period of 
January 1955 to December 1957, to include 
any treatment the Veteran received at 
Fukuoka General Hospital in Japan.  
Specifically, records of a hospitalization 
at Fukuoka General Hospital in Japan 
should be sought.  If any of the records 
are shown to be at another storage 
facility, a request should be made to the 
appropriate storage facility.  All efforts 
to obtain medical records should be fully 
documented, and the facilities must 
provide a negative response if records are 
not available.
 
2.  Schedule the Veteran for a VA 
examination to determine whether there is 
a relationship between any current 
bilateral knee disability and his service.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current bilateral knee disability is 
etiologically related to any incidents of 
the Veteran's period of active service, 
including consideration of his lay 
testimony of a parachute injury.  The 
examiner must consider lay statements as 
to the in-service occurrence of an injury 
and the continuity of symptomatology since 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  If necessary, the 
examiner should reconcile the opinion with 
the other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The examiner should 
review the claims file and the examination 
report should note that review.  
 
3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

